Dismissed and Memorandum Opinion filed August 27,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00232-CV
____________
 
ALICE WELLMAN DANIELS, Appellant
 
V.
 
SANDRA G. WALL, Appellee
 

 
On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 44,959
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed March 3, 2009.  The
reporter=s record was filed March 23, 2009. 
The clerk=s record was filed May 6, 2009.  Appellant=s brief was due June 5, 2009, but
appellant did not filed a brief or a motion for extension of time to file her
brief.




On July 9, 2009, this court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before August 10, 2009, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P.
42.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.